DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first transforming device” in claim 1, “second transforming device” in claim 1, “suction device” in claim 1, “seal members” in claim 6, and “carry-in/out station” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitation “first transforming device” recites the generic placeholder “device” followed by the functional modifier “to transform” without reciting sufficient structure to perform the function.  This will be interpreted as: structure 113, shown in applicant’s figure 4; and equivalents thereof.
The limitation “second transforming device” recites the generic placeholder “device” followed by the functional modifier “to transform” without reciting sufficient structure to perform the function.  This will be interpreted as: structure 213, shown in applicant’s figure 4; and equivalents thereof
The limitation “suction device … to generate” recites the generic placeholder “device” followed by the functional modifier “to generate” without providing sufficient structure to perform the function claimed.  This will be interpreted as: structure 212, shown in applicant’s figure 4; and equivalent thereof.
The limitation “seal members … to seal … expanded/contracted” recites the generic placeholder “members” followed by the functional modifier “to seal” without reciting sufficient structure to perform the function.  This will be interpreted as: structures 220, shown in applicants figure 8, and equivalents thereof.
The limitation “carry-in/out station … to transfer” recites the generic placeholder “station” followed by the functional modifier “to transfer” without reciting sufficient structure to perform the function.  This will be interpreted as: structure 2, shown in applicant’s figure 1; and equivalents thereof


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OMORI et al. (US 2018/0047699).
Regarding claims 1 and 7, OMORI teaches an upper chuck first holder 140, first transforming device 190, lower chuck second holder 141, second transforming device 260, suction device that can generate on the second substrate different attracting forces in divided regions, and control device 70 capable of performing the functions claimed (paras. 78, 96, 123, 140, 141, and 168).  OMORI teaches a base member 250A on which second holder 211 is provided, with a unitary space between the two that is pressurized with air to deform the holder vertically (fig. 22; paras. 170-173).
Regarding claim 2, OMORI teaches wall rib members 201, 202, 203, and 204 (paras. 114, 116, and 119; fig. 10).
Regarding claims 3-4, OMORI teaches the walls 201, 202, 203, and 204 divide the second holder attraction region diametrically and circumferentially (fig. 10).
Regarding claim 5, OMORI teaches multiple suction holes 230a, 230b, 240a and 240b corresponding to the multiple division regions that attract by suction (paras. 121-122; fig. 11).
Regarding claim 9, OMORI teaches a processing station comprising the bonding apparatus and a carry-in/out station capable of performing the function claimed (para. 44).



	Allowable Subject Matter
Claims 6 and 10-11 allowed.
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  LIU et al. (US 2015/0357226) is considered the closest prior art of record, disclosing a base member on which the second holder is provided, and a transformation space configured to be pressurized to allow the second holder to be protruded upwards being formed between the second holder and the base member. The prior art of record does not teach or fairly suggest such an apparatus comprising seal members on the base in contact with a bottom surface of the second holder that seal the transformation space and the suction holes, and can expand and contract.  The prior art of record does not teach that the control device sets the attracting forces in the multiple division regions based on temperature, thickness, or bending amount of the second substrate, or a method of claim 10 wherein the second substrate is attracted and held by different attracting forces generated in multiple division regions included in an attraction region of the second substrate.


Response to Arguments
Applicant argued that “suction device” in claim 1 should be interpreted as structure 212 (second suction device) instead of structure 112.  The limitation has been construed as such.
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
Applicant argues that OMORI does not teach the base member and transformation space as now amended.  While OMORI does not teach or suggest seal members on the base in contact with a bottom surface of the second holder that seal the transformation space and the suction holes, and can expand, OMORI does teach a base member 250A on which second holder 211 is provided, with a unitary space between the two that is pressurized with air to deform the holder vertically (fig. 22; paras. 170-173).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745